 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MARK MAYES,

 9                              Plaintiff,                 CASE NO. 2:18-cv-01816-BAT

10           v.                                            ORDER GRANTING
                                                           APPLICATION TO PROCEED IN
11   FEDEX CORPORATE SERVICE, et al.,                      FORMA PAUPERIS

12                              Defendants.

13          Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED. Plaintiff

14   may proceed without prepayment of costs or fees or the necessity of giving security therefore.

15          The Clerk is directed to send a copy of this Order to plaintiff.

16          DATED this 20th day of December, 2018.

17

18

19
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
20

21

22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
